United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            May 19, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-50087
                          Summary Calendar



                          BUDDY RAY GUNN,

                                             Petitioner-Appellant,

                               versus

                     UNITED STATES OF AMERICA,

                                                 Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. SA-02-CV-184-EP
                         --------------------

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Buddy Ray Gunn, federal prisoner # 11525-080, appeals the

dismissal of his petition for a writ of audita querela seeking to

be resentenced as a non-career offender.         He argues that the

district court erred in determining that his claim was procedurally

defaulted because he is actually innocent of the career offender

sentence.   Gunn argues that in light of this court’s decision in

United States v. Bellazerius, 24 F.3d 698 (5th Cir. 1994), his


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
prior drug conspiracy conviction was improperly used to categorize

him as a career offender under U.S.S.G. § 4B1.1.

     It is doubtful that Gunn can rely on the writ of audita

querela to obtain relief because he had other procedural vehicles

available in which to raise his claim under Bellazerius.      See

United States v. Banda, 1 F.3d 354, 356 (5th Cir. 1993).

     Even assuming that the writ is available to him, Gunn is not

entitled to relief because he has not demonstrated that he is

actually innocent of the offense that was used to support the

application of the career offender guideline. See Kinder v. Purdy,

222 F.3d 209, 211-13 (5th Cir. 2000); United States v. Williamson,

183 F.3d 458, 462 (5th Cir. 1999).

     The dismissal of the writ is

     AFFIRMED.




                                2